Case 0:19-cv-62430-UU Document 6 Entered on FLSD Docket 10/31/2019 Page 1 of 2

RETURN OF SERVICE

State of Florida County of

Case Number: 19-CV-62430-UU

Plaintiff:
Carly Bittlingmeyer
Vs.

Defendant:
Affordable Dentistry of South Florida Corp.

For:

Jibrael Hindi

The Law Offices Of Jibrael S. Hindi, PLLC
jibrael@jibraellaw & tom@jibraellaw.com
110 SE 6th Street, 17th Floor

Ft. Lauderdale, FL 33301

Received by All Broward Process Corp on the 1st day of October, 2019 at 6:55 pm to be served on Affordable
Dentistry of South Florida Corp., 4000 Sheridan Street, Suite B, Hollywood, FL 33020.

|, Sandra Quinones, do hereby affirm that on the 4th day of October, 2019 at 2:51 pm, I:

served a CORPORATION by delivering a true copy of the Summons in a Civil Action, Class Action Complaint,
Civil Cover Sheet with the date and hour of service endorsed thereon by me, to: Eric Schuetz as corporate
secretary for Affordable Dentistry of South Florida Corp., at the address of: 4000 Sheridan Street, Suite B,
Hollywood, FL 33020, and informed said person of the contents therein, in compliance with state statutes.

Additional Information pertaining to this Service:

Server notes recipient is also one of the dentists. Receptionist took server to the dentist who was working on a
patient. Recipient acknowledged summons and documents were placed on the nearby desk.

Server notes recipient's hair was covered at time of service.

Description of Person Served: Age: 45, Sex: M, Race/Skin Color: White, Height: 5'11", Weight: 180, Hair: /, Glasses:
/

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good
standing, in the judicial circuit in which the process was served. Under penalty of perjury | declare | have read the
foregoing Return of Service and that the facts stated are true. Notary not required pursuant to F.S. 92.525(2).

0D
¢

Sandra Quinones
#394

All Broward Process Corp
701 N Fig Tree Lane
Plantation, FL 33317

(954) 214-5194

Our Job Serial Number: BPC-2019002591

Copyright © 1992-2019 Database Services, Inc. - Process Server's Toolbox V8.1¢
LCase V.LI-UV-OL+40U-UY WAUYUULLIGEIL mee wee ee ee -

~

Case 0:19-cv-62430-UU Document 6 Entered on FLSD Docket 10/31/2019 Page 2 of 2

AO 440 (Rev. 06/12) Summons ina Civil Action

UNITED STATES DISTRICT COURT
for the
| All Broward Process Corp

Badge/ID#:

Southern District of Florida

 

NAME
CARLY BITTLINGMEYER DATE: TIME:
)
ee )
Plaintiffs) )
V. Civil Action No. 19-cv-62430-UU Q AK
AFFORDABLE DENTISTRY OF SOUTH FLORIDA ) )
CORP )
) y-)4
Defendant(s) ) b y
SUMMONS IN A CIVIL ACTION
To: (Defendant's name and address) AFFORDABLE DENTISTRY OF SOUTH FLORIDA CORP mY
4000 SHERIDAN ST
SUITE B

HOLLYWOOD, FL 33020

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: The Law Offices of Jibrael S. Hindi, PLLC. 110 SE 6th St., Suite 1744, Fort
Lauderdale, FL 33301. Phone: (844)542-7235 Email: tom@jibraellaw.com Fax: (855)

529-9540

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

 

SUMMONS
Date: 10/01/2019
SS s/ Alex Rodriguez
ER Deputy Clerk
Angela E. Noble U.S. District Courts

Clerk of Court
